 Case 2:18-cr-00292-DWA Document 33 Filed 11/29/18 Page 1 of 8




               IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,
           Plaintiff,
                                              Criminal Action
       vs.
                                              No. 18-292
ROBERT BOWERS,
          Defendant.
___________________________________

     Transcript of ARRAIGNMENT HEARING proceedings recorded
on Thursday, November 1, 2018, in the United States District
Court, 700 Grant Street, Pittsburgh, Pennsylvania, before
The Hon. Robert C. Mitchell, United States Magistrate Judge

APPEARANCES:
For the Government:             Soo C. Song, Esq.
                                Troy Rivetti, Esq.
                                United States Attorney's Office
                                700 Grant Street, Ste. 4000
                                Pittsburgh, PA 15219
For the Defendant:              Elisa A. Long, Esq.
                                Michael J. Novara, Esq.
                                Federal Public Defender's Office
                                1500 Liberty Center
                                1001 Liberty Avenue
                                Pittsburgh, PA 15222-3714

Court Reporter:                 Deborah Rowe, RMR, CRR
                                700 Grant Street, Ste. 5300
                                Pittsburgh, PA 15219
                                (412) 471-2510




Proceedings recorded by mechanical stenography; transcript
produced by computer-aided transcription
      Case 2:18-cr-00292-DWA Document 33 Filed 11/29/18 Page 2 of 8 2




1                          P R O C E E D I N G S

2                                   - - -
3                (10:06 a.m.; in open court, Defendant present with
4    counsel:)
5                THE COURT: This is the arraignment in the case of
6    the United States versus Robert Bowers at Criminal No.
7    18-292. Sir, are you Mr. Bowers?
8                THE DEFENDANT: Yes.
9                THE COURT: Mr. Bowers, are you represented by
10   Mr. Novara and Miss Long?
11               THE DEFENDANT: Yes.
12               THE COURT: And Miss Song and Mr. Rivetti, you're
13   appearing on behalf of the Government?
14               MS. SONG: Yes, Your Honor.
15               MR. RIVETTI: Yes, Your Honor.
16               THE COURT: Do you want to proceed to arraign the
17   Defendant?
18               MS. SONG: Yes, Your Honor.
19               Mr. Bowers, have you received a copy of the
20   indictment?
21               THE DEFENDANT: Yes.
22               MS. SONG: Have you had a chance to review it with
23   your attorney?
24               THE DEFENDANT: Yes.
25               MS. SONG: In summary, on October 31, 2018, a
      Case 2:18-cr-00292-DWA Document 33 Filed 11/29/18 Page 3 of 8 3




1    Federal Grand Jury sitting here in Pittsburgh, Pennsylvania,
2    in the Western District of Pennsylvania returned a 44-count
3    indictment against you. It charges a number of crimes.
4                Counts 1 through 11 charge you with a crime of
5    obstructing the free exercise of religious beliefs resulting
6    in the death of the 11 victims who are listed by their
7    initials.
8                Counts 12 through 22 charge you with using and
9    discharging a firearm to commit murder of the 11 victims
10   listed by their initials during and in relation to a crime of
11   violence.
12               Counts 23 and 24 charge you with obstructing the
13   free exercise of religious beliefs involving an attempt to
14   kill and use of a dangerous weapon resulting in bodily
15   injury. Those victims are listed by their initials.
16               Counts 25 and 26 and 36 through 44 charge use and
17   discharge of a firearm during and in relation to a crime of
18   violence. Those victims are listed by their initials.
19               Counts 27 through 34 charge obstruction of the free
20   exercise of religious beliefs involving an attempt to kill
21   and use of a dangerous weapon that resulted in bodily injury
22   to a public safety officer. Those victims are listed by
23   their initials.
24               And Count 35 charges the obstruction of the free
25   exercise of religious beliefs involving the use of a
      Case 2:18-cr-00292-DWA Document 33 Filed 11/29/18 Page 4 of 8 4




1    dangerous weapon and resulting in bodily injury to a public
2    safety officer, with the victims also listed by their
3    initials.
4                Please take note that the indictment also contains
5    special findings that are listed as A through J in this
6    indictment pursuant to Title 18 United States Code Sections
7    3591 and 3592.
8                There is also an allegation of forfeiture.
9                MR. RIVETTI: Mr. Bowers, you are hereby advised
10   that, upon conviction, the possible penalties are as follows:
11               First, with respect to Counts 1 through 11, 23 and
12   24 and 27 through 34, which are the obstruction of free
13   exercise of religious beliefs resulting in death or involving
14   an attempt to kill, the possible penalties are:
15               First, a sentence of death, or a term of
16   imprisonment for any term of years or for life, a fine of not
17   more than $250,000, and a term of supervised release of not
18   more than five years.
19               For Counts 23 and 24 and 27 through 35 which are
20   the obstruction of free exercise of religious beliefs
21   resulting in bodily injury or involving the use of a
22   dangerous weapon, the penalties are a term of prisonment of
23   not more than 20 years, a fine of not more than $250,000, and
24   a term of supervised release of not more than three years.
25               Counts 12 through 22, which are the use and
      Case 2:18-cr-00292-DWA Document 33 Filed 11/29/18 Page 5 of 8 5




1    discharge of a firearm to commit murder during and in
2    relation to a crime of violence, the penalties -- the
3    possible penalties upon conviction are:
4              A sentence of death or for a term of imprisonment
5    of not less than ten years and up to life. The term of
6    imprisonment imposed for these penalties cannot be imposed to
7    run concurrently with any other term of imprisonment.
8              In addition, for each second or subsequent
9    conviction of these offenses, the penalties that are possible
10   are:
11             A sentence of death, or a term of imprisonment of
12   not less than 25 years and up to life.
13             Finally, for Counts 25 and 26 and Counts 36 through
14   44, which are the use and discharge of a firearm during and
15   in relation to a crime of violence, the penalties are a term
16   of imprisonment of not less than ten years and up to life;
17   and again, for second or subsequent convictions, a term of
18   imprisonment of not less than 25 years and up to life.
19             Do you understand the possible penalties?
20             THE DEFENDANT: Yes.
21             MR. RIVETTI: Have you discussed the indictment
22   with your attorneys?
23             THE DEFENDANT: Yes.
24             THE COURT: Are you prepared to enter a plea at
25   this time?
      Case 2:18-cr-00292-DWA Document 33 Filed 11/29/18 Page 6 of 8 6




1              MR. NOVARA: He is.
2              THE DEFENDANT: Yes.
3              THE COURT: How does he plead?
4              MR. NOVARA: As is typical in this stage of the
5    proceedings, I ask the Court to enter a plea of not guilty.
6              MR. RIVETTI: Does he also request a jury trial?
7              MR. NOVARA: Yes.
8              THE COURT: Thank you. The Defendant, Robert
9    Bowers, has entered a plea of not guilty November 1, 2018.
10   He's requested a jury trial.
11             Counsel's request for a 45-day period in which to
12   file pretrial motions has been granted. What is the status
13   of the Rule 16 material?
14             MR. RIVETTI: Your Honor, we are still
15   investigating the crime and gathering the evidence. We will,
16   within the five days required by the local rules, meet with
17   defense counsel and discuss what is available, and we'll
18   provide the materials we have right away.
19             If the Court wants, I can list the type of
20   materials that are available.
21             THE COURT: Mr. Novara, do you want them listed at
22   this point?
23             (Private discussion between Mr. Novara, Mr. Rivetti
24   and Ms. Song.)
25             MR. RIVETTI: I believe he indicated he did not
      Case 2:18-cr-00292-DWA Document 33 Filed 11/29/18 Page 7 of 8 7




1    want me to list them.
2                MR. NOVARA: We'll be discussing that at the
3    appropriate --
4                THE COURT: Okay. If you believe that the
5    production is not as required, let us know, and we'll set it
6    for a hearing.
7                The case is assigned to Judge Ambrose. We'll
8    notify you of the trial date.
9                Mr. Rivetti, can you estimate the length of the
10   Government's case in chief?
11               MR. RIVETTI: Yes, Your Honor. The case as
12   charged, the Government's estimate would be three to four
13   weeks. If the Attorney General certifies this to be a
14   capital case, it would be longer.
15               THE COURT: Okay. Thank you.
16               I assume the Defendant's been processed by the
17   Marshals?
18               THE MARSHAL: He has, Your Honor.
19               THE COURT: And he is ordered detained. He will
20   remain in the custody of the Marshals.
21               Is there anything else that counsel wishes to
22   raise?
23               MS. SONG: No, Your Honor. Thank you.
24               MR. RIVETTI: No, Your Honor.
25               MR. NOVARA: No, Your Honor.
      Case 2:18-cr-00292-DWA Document 33 Filed 11/29/18 Page 8 of 8 8




1              THE COURT: Okay. We'll recess.
2              MS. GALOVICH: All rise. This Honorable Court is
3    adjourned.
4              (Whereupon, these proceedings were concluded at
5    10:13 a.m.)
6                                   - - -
7
8
9
10
11
12
13
14
15
16
17
18                         C E R T I F I C A T E
19
20                   I, Deborah Rowe, certify that the foregoing is
21   a correct transcript from the record of proceedings in the
22   above-titled matter.
23
24   S/Deborah Rowe __________________________________
25   Certified Realtime Reporter
